DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/05/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Special Definition
The Examiner is interpreting the claimed ‘selector’ as a multiplexer in light of the following definition found within the specification:
¶ 0014: The multiplexer 12-X may correspond to a selector in the specification, and the multiplexer 12-X selects processors from the multiple processors by rounding by time sharing based on a selection signal from the controller 21.  The multiplexer 12-X may select either one of the multiple processors 11a to 11c based on the selection signal from a controller 21.  Instead of selecting the multiple processors by the round 


Specification Objections
The abstract of the disclosure is objected to because the final two lines require the following corrections: “…external states or the internal states [[doing]] not [[match]] matching each other based on comparison results obtained by the comparator.”  	Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “A Multicore System for Determining Processor State Abnormality based on a Comparison with a Separate Checker Processor”.


Claim Objections
Claims 1 and 3-7 are objected to because of the following informalities:
Claim 1: Change from “processor is abnormal in response to the external states or the internal states doing not match each other based on comparison results obtained by the comparator.” to “processor is abnormal in response to the external states or the internal states [[doing]] matching each other based on comparison results obtained by the comparator.” (page 12).
Claims 3 and 4: The term “by rounding by time sharing” appears to be a translation error and is therefore objected to.
Claim 5: Change from “by the selector with the checker processor based on a level of reliability required to” to “by the selector with the checker processor based on a level of reliability required [[to]] for” (page 13).
Claim 6: Change from “by the selector with the checker processor in response to required level of reliability” to “by the selector with the checker processor in response to a required level of reliability” (page 13).
Claim 7: Change from “a first delay circuit that delays the external state or the internal state from the” to “a first delay circuit that delays the external state or the internal state [[from]] of the” (page 13).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 7 recites the limitation "the external state" in page 13 (3 lines down from the beginning of the claim).  It is unclear as to which external state (‘an external state of the processor selected by the selector’ or ‘an external state of the checker processor’ per Claim 1) is being referred to.

Claim 7 recites the limitation "the internal state" in page 13 (4 lines down from the beginning of the claim and 6 lines down from the beginning of the claim).  It is unclear as to which internal state (‘an internal state of the processor selected by the selector’ or ‘an internal state of the checker processor’ per Claim 1) is being referred to.


Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 1-6 and 8 are allowed.


The elements of independent Claim 1 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…a comparator that compares an external state of the processor selected by the selector with an external state of the checker processor, or compares an internal state of the processor selected by the selector with an internal state of the checker processor; and…”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Carlson et al. (U.S. Patent No. 5,892,897), hereinafter “Carlson”

	Carlson: Fig. 1 and Carlson: col. 2, lines 26-43 teach a MASTER DUT processor that processes instructions in known good conditions.  Additionally, a SHADOW DUT processor processes the same instructions in known bad conditions.  Additionally, a TRAILER DUT processor processes instructions from the SHADOW DUT that are delayed behind that processor by a predetermined pipeline count (Carlson: col. 3, lines 1-23).


	Although conceptually similar to the claimed invention of the instant application, Carlson does not teach a comparator that compares an external state of the processor selected by the selector with an external state of the checker processor, or compares an internal state of the processor selected by the selector with an internal state of the checker processor.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Carlson
Safford (U.S. Patent No. US 7,085,959 B2); teaching an apparatus, operating on an advanced multi-core processor architecture, and a corresponding method, used to enhance recovery from loss of lock step in a multi-processor computer system.  The apparatus for recovery from loss of lock step includes multiple processor units operating in the computer system, each of the processor units having at least two processor units operating in lock step, and at least one idle processor unit operating in lock step; and a controller coupled to the two processor units operating in 
Racunas et al. (U.S. Patent No. US 7,747,932 B2); teaching apparatuses and methods for reducing the uncorrectable error rate in a lockstepped dual-modular redundancy system.  In one embodiment, an apparatus includes two processor cores, a micro-checker, a global checker, and fault logic.  The micro-checker is to detect whether a value from a structure in one core matches a value from the corresponding structure in the other core.  The global checker is to detect lockstep failures between the two cores.  The fault logic is to cause the two cores to be resynchronized if there is a lockstep error but the micro-checker has detected a mismatch.
Krishnamurthy et al. (U.S. Patent No. US 8,806,269 B2); teaching a method, system, and computer program product for maintaining reliability in a computer system.  In an example embodiment, the method includes managing workloads on a first processor with a first processor architecture by an agent process executing on a second processor with a second processor architecture.  The method proceeds by activating redundant computation on the second processor by the agent process.  The method continues by performing a same computation from a workload of the workloads at least twice.  Finally, the method includes comparing results of the same computation.  In this embodiment the first processor is 
Yamate et al. (U.S. Patent Application Publication No. US 2019/0155680 A1); teaching a semiconductor device of an embodiment of the invention including: a selector which is provided corresponding to among plural arithmetic cores one used as a checking arithmetic core in lock-step mode and which, in lock-step mode, blocks the interface signals outputted from the corresponding arithmetic core and, in split mode, lets the interface signals outputted from the corresponding arithmetic core through; an access monitor which monitors the interface signals outputted via a selector and, when an abnormal state of the interface signals is detected, outputs an error signal; and an error control unit which outputs, based on the error signal outputted from the access monitor, an abnormal state processing request to a higher-order system.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114